Case 8:15-cv-02034-JVS-JCG Document 1127-15 Filed 05/03/21 Page 1 of 21 Page ID
                                  #:77144
                                                          FILED PUBLICLY
                                                          PURSUANT TO COURT
                                                          ORDER AT DOCKET NO.
                                                          1116




                       EXHIBIT 96




                        DECLARATION OF JOSHUA S. FURMAN             EXHIBIT 96
Case 8:15-cv-02034-JVS-JCG Document 1127-15 Filed 05/03/21 Page 2 of 21 Page ID
                                  #:77145




      Brendan M. Ford (SBN 224333)
  1   bford@FordDiulio.com
      Kristopher P. Diulio (SBN 229399)
  2   kdiulio@FordDiulio.com
      Tyler E. Sanchez (SBN 299131)
  3   tsanchez@FordDiulio.com
      Eric V. Ta (SBN 311600)
  4   eta@FordDiulio.com
      FORD & DIULIO PC
  5   695 Town Center Drive, Suite 700
      Costa Mesa, California 92626
  6   Telephone: (714) 384-5540
      Facsimile: (844) 437-7201
  7
      Attorneys for Andrew Nilon, Giovanni Sandoval, Sam Schoonover, Matthew
  8   Dronkers, Taylor Demulder and Sam Pfleg
  9                        UNITED STATES DISTRICT COURT
 10                       CENTRAL DISTRICT OF CALIFORNIA
 11
 12   NATURAL IMMUNOGENICS                       Case No. 8:15-cv-02034-JVS-JCG
      CORP., a Florida corporation,
 13                                              DEFENDANT SAM PFLEG’S
                                                 SUPPLEMENTAL RESPONSES AND
 14                 Plaintiff,                   OBJECTIONS TO PLAINTIFF’S
                                                 FIRST SET OF INTERROGATORIES
 15
          v.
 16
      NEWPORT TRIAL GROUP, et al.,
 17
 18                 Defendants
 19
 20
      PROPOUNDING PARTY:                 PLAINTIFF NATURAL IMMUNOGENICS
 21
                                         CORP.
 22
      RESPONDING PARTY:                  DEFENDANT SAM PFLEG
 23
      SET NUMBER:                        ONE (1)
 24
 25
 26
 27
 28
                                                  1
               DEFENDANT SAM PFLEG’S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO
                           PLAINTIFF’S FIRST SET OF INTERROGATORIES

                                 DECLARATION OF JOSHUA S. FURMAN                  EXHIBIT 96
Case 8:15-cv-02034-JVS-JCG Document 1127-15 Filed 05/03/21 Page 3 of 21 Page ID
                                  #:77146




  1                            PRELIMINARY STATEMENT
  2         Respondent DEFENDANT SAM PFLEG (“Defendant/ Pfleg”), by and
  3   through his counsel of record, respectfully submits these responses and objections
  4   to NATURAL-IMMUNOGENICS CORP.'s (“Plaintiff/ NIC”) First Set of
  5   Interrogatories, dated July 11, 2016 (“Requests” or “Interrogatories”), pursuant to
  6   Rules 26 and 33 of the Federal Rules of Civil Procedure (“FRCP”), as follows:
  7                               GENERAL OBJECTIONS
  8         1.     Defendant has responded to these Interrogatories to the best of his
  9   present ability. However, discovery, investigation, and trial preparation in this
 10   matter have not been completed, and will continue as long as permitted by statute
 11   or stipulation. Although Defendant has conducted a diligent search and reasonable
 12   inquiry to respond to these Interrogatories, as more expressly detailed below,
 13   Defendant anticipates that, in the course of further investigation and discovery,
 14   additional information may be obtained and/ or discovered that might affect the
 15   responses provided herein. Even so, the following responses to Natural-
 16   Immunogenics Corp.’s Interrogatories are without prejudice to, and with the
 17   express reservation of, Defendant’s right to introduce documents or information
 18   discovered or deemed responsive up to and through the date of trial. Defendant
 19   undertakes no duty to supplement these responses, except as expressly set forth
 20   below or as required by the Federal Rules of Civil Procedure.
 21         2.     Defendant’s response to any Interrogatory is not an admission or
 22   acknowledgment that such Interrogatory calls for information that is relevant to the
 23   subject matter of this action, and is without prejudice to Defendant.   Defendant
 24   reserves right to contend at trial or in any other proceeding that such response is
 25   inadmissible, irrelevant, or not the proper basis for discovery.
 26         3.     Defendant objects to the Instructions, Definitions, and Interrogatories
 27   to the extent that they contain inaccurate, incomplete, or misleading descriptions of
 28   the facts, persons, or events underlying this proceeding. The disclosure of
                                                2
            DEFENDANT SAM PFLEG’S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO
                        PLAINTIFF’S FIRST SET OF INTERROGATORIES

                             DECLARATION OF JOSHUA S. FURMAN                       EXHIBIT 96
Case 8:15-cv-02034-JVS-JCG Document 1127-15 Filed 05/03/21 Page 4 of 21 Page ID
                                  #:77147




  1   information in response to the Interrogatories shall not constitute Defendant’s
  2   agreement with, or acquiescence to, any such description.
  3         4.     Defendant objects to the Interrogatories to the extent that they call for
  4   the disclosure of privileged information or communications, including, without
  5   limitation, information that was prepared, generated, or received for or in
  6   anticipation of litigation, information that constitutes attorney work product, or any
  7   other applicable privilege (including the common interest privilege), rule of
  8   privacy or confidentiality, immunity, protection, or restriction that makes such
  9   information non-discoverable. To the extent that any privileged information is
 10   provided inadvertently, Defendant reserves: (i) its privileges with respect to such
 11   information; (ii) its right to object to the use of such information; and (iii) the right
 12   to object to the admissibility of such information.
 13         5.     Defendant objects to the Interrogatories to the extent that they seek
 14   information in the possession, custody, or control of persons or entities other than
 15   Defendant.
 16         6.     Defendant objects to the Interrogatories to the extent that they seek
 17   cumulative or duplicative information.
 18         7.     Defendant objects to the Interrogatories to the extent they seek
 19   information that is publicly available (including but not limited to the lawsuit
 20   captioned as Sam Pfleg v. Nature's Way Products, Inc., No. 37-2012-00519790-
 21   CU-MT-NC (Cal. Super. Ct. San Diego Cnty. 2012) (defined in the Interrogatories
 22   as “your lawsuit” and referred to herein as “Pfleg v. Nature’s Way”)) or has
 23   already been furnished to Natural-Immunogenics Corp. in the present case.1
 24
      1
       The terms “the present case” and “the instant case” as used herein and throughout
 25   Defendant’s responses shall refer to the above-captioned case, Natural-
 26   Immunogenics Corp. v. Newport Trial Group, PC, et al., Case No. 8:15-cv-02034
      (C.D. Cal.).
 27
 28
                                                 3
            DEFENDANT SAM PFLEG’S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO
                        PLAINTIFF’S FIRST SET OF INTERROGATORIES

                             DECLARATION OF JOSHUA S. FURMAN                           EXHIBIT 96
Case 8:15-cv-02034-JVS-JCG Document 1127-15 Filed 05/03/21 Page 5 of 21 Page ID
                                  #:77148




  1           8.    Defendant objects to the Interrogatories to the extent that they are
  2   vague, ambiguous, overbroad, unduly burdensome, oppressive, not susceptible to a
  3   reasoned interpretation, not reasonably particular or do not otherwise comply with
  4   the FRCP the Local Rules, and/or any other applicable statutes or rules.
  5           9.    Defendant objects to the Interrogatories to the extent that they are not
  6   limited to a reasonable period of time or the time period at issue in the present
  7   case.
  8           10.   Defendant objects to the Interrogatories to the extent that they call for
  9   the disclosure of information already in the Plaintiff's possession, custody, or
 10   control, or equally available to the Plaintiff.
 11           11.   Defendant objects to the Interrogatories to the extent that they seek to
 12   impose obligations beyond those set forth in the FRCP, the Local Rules, and/or any
 13   other applicable rules.
 14           12.   Defendant objects to the Interrogatories on the grounds that
 15   Defendant’s investigation into the facts relevant to this matter is ongoing and that
 16   fact discovery has not been completed.
 17           13.   Defendant reserves the right to rely, at the time of trial or in any other
 18   related proceeding, upon evidence in addition to that provided in the responses to
 19   the Interrogatories regardless of whether, inter alia, any evidence is newly
 20   discovered or is currently in existence. To the best of Defendant’s knowledge, the
 21   responses contained herein are true and correct at this particular time, but are
 22   subject to correction and modification as new facts may be discovered. To the
 23   extent that Defendant does discover additional information that would make any of
 24   the responses herein incorrect, Defendant will supplement or amend those
 25   responses pursuant to Rule 26(e) of the FRCP.
 26           14.   Defendant objects to the Interrogatories to the extent that they seek
 27   information that is neither relevant to any claims or defenses in this action nor
 28   reasonably calculated to lead to the discovery of admissible evidence, including
                                                 4
              DEFENDANT SAM PFLEG’S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO
                          PLAINTIFF’S FIRST SET OF INTERROGATORIES

                                DECLARATION OF JOSHUA S. FURMAN                       EXHIBIT 96
Case 8:15-cv-02034-JVS-JCG Document 1127-15 Filed 05/03/21 Page 6 of 21 Page ID
                                  #:77149




  1   but not limited to the extent to which the Interrogatories seek information
  2   concerning subscriber accounts other than Defendants account. Defendant further
  3   objects to the extent an Interrogatory seeks information not relevant to any party's
  4   claim or defense, nor “proportional to the needs of the case, considering the
  5   resources, the importance of the discovery in resolving the issues, and whether the
  6   burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R.
  7   Civ. P. 26(b)(1). Defendant’s response is without prejudice to its right to contend
  8   at trial or in any other subsequent proceeding that such response is inadmissible,
  9   irrelevant, and/or not the proper basis for discovery.
 10         15.    Defendant objects to the Definitions stated in Plaintiff's requests-
 11   including without limitation the stated Definitions for "identify," "document,"
 12   "communication," "Social Media Account," "social media," and "concerning" as
 13   vague and ambiguous, overbroad, unduly burdensome, and/or are defined in a
 14   manner inconsistent with Rule 26 of the FRCP.
 15         16.    All objections as to the relevance or admissibility of any information
 16   provided in these responses are expressly reserved by Defendant.
 17         17.    An objection to an Interrogatory shall not be construed to indicate that
 18   information responsive to that Interrogatory actually exists. Similarly, an
 19   undertaking to respond to an Interrogatory shall not be construed to indicate that
 20   any such information exists.
 21         18.    Nothing contained in any response herein shall be deemed to be an
 22   admission, concession or waiver by Defendant as to the validity of any claim
 23   asserted by any party in this proceeding.
 24         19.    The foregoing General Objections shall be considered made, to the
 25   extent applicable, in response to each of the Interrogatories as if the General
 26   Objections were fully set forth in each specific response, even if such response also
 27   sets forth specific objections.
 28
                                                  5
            DEFENDANT SAM PFLEG’S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO
                        PLAINTIFF’S FIRST SET OF INTERROGATORIES

                             DECLARATION OF JOSHUA S. FURMAN                       EXHIBIT 96
Case 8:15-cv-02034-JVS-JCG Document 1127-15 Filed 05/03/21 Page 7 of 21 Page ID
                                  #:77150




  1               INTERROGATORIES AND RESPONSES THERETO
  2
  3   INTERROGATORY NO. 2:
  4         Identify any money or thing(s) of value that you have received from NTG
  5   (which includes from any agent or employee of NTG), stating the amount of
  6   money received, the thing of value received, when you received the money or thing
  7   of value, and the reason or purpose of payment.
  8   RESPONSE TO INTERROGATORY NO. 2:
  9         Defendant incorporates his General Objections as though specifically stated
 10   herein. Defendant further objects on grounds this is also overbroad, vague and
 11   ambiguous as to the phrase "thing(s) of value." Defendant further objects on
 12   grounds this Interrogatory is compound. Defendant further objects to the extent
 13   this Interrogatory seeks privileged attorney-client communications and attorney
 14   work product. Defendant further objects to the extent this Interrogatory seeks
 15   information protected by a confidential settlement agreement. Defendant further
 16   objects on grounds this Interrogatory is overbroad to the extent it seeks information
 17   outside the scope of permissible discovery, which is limited to specific prior suits
 18   alleged in the Second Amended Complaint. See ECF No. 151-1 at 7:10–8:4
 19   (transcript for May 9, 2016 Scheduling Conference) and ECF No. 155 (Court’s
 20   Order Clarifying Discovery). Pfleg v. Nature’s Way is the only lawsuit filed by
 21   Defendant that is identified in the Second Amended Complaint. Defendant will
 22   thus construe this Interrogatory to only seek information within the scope of
 23   permissible discovery as ordered by the Court.
 24   //
 25   //
 26
 27
 28
                                               6
            DEFENDANT SAM PFLEG’S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO
                        PLAINTIFF’S FIRST SET OF INTERROGATORIES

                            DECLARATION OF JOSHUA S. FURMAN                        EXHIBIT 96
Case 8:15-cv-02034-JVS-JCG Document 1127-15 Filed 05/03/21 Page 8 of 21 Page ID
                                  #:77151




  1         CONFIDENTIAL PURSUANT TO THE PROTECTIVE ORDER
  2         Subject to and without waiving these objections, and without waiving
  3   Defendant’s right to amend or supplement his answers, Defendant responds as
  4   follows: Defendant has never received nor was ever promised any money or thing
  5   of value from NTG or anyone acting on behalf of NTG in exchange for
  6   Defendant’s promise to sponsor and support contrived litigation, including false
  7   testimony. The only time Defendant received any money directly from NTG was
  8   after it settled a dispute with Nature's Way Products, Inc. on Defendant’s behalf.
  9   Defendant settled his dispute with Nature’s Way for $62,000. Defendant received
 10   $2,000 and the remainder was paid to Newport Trial Group.
 11   //
 12   //
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                              7
            DEFENDANT SAM PFLEG’S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO
                        PLAINTIFF’S FIRST SET OF INTERROGATORIES

                           DECLARATION OF JOSHUA S. FURMAN                      EXHIBIT 96
Case 8:15-cv-02034-JVS-JCG Document 1127-15 Filed 05/03/21 Page 9 of 21 Page ID
                                  #:77152




  1   SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 2
  2         Defendant incorporates his General Objections as though specifically stated
  3   herein. Defendant further objects on grounds this is also overbroad, vague and
  4   ambiguous as to the phrase "thing(s) of value." Defendant further objects on
  5   grounds this Interrogatory is compound. Defendant further objects to the extent
  6   this Interrogatory seeks privileged attorney-client communications and attorney
  7   work product. Defendant further objects to the extent this Interrogatory seeks
  8   information protected by a confidential settlement agreement.
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                              8
            DEFENDANT SAM PFLEG’S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO
                        PLAINTIFF’S FIRST SET OF INTERROGATORIES

                           DECLARATION OF JOSHUA S. FURMAN                      EXHIBIT 96
Case 8:15-cv-02034-JVS-JCG Document 1127-15 Filed 05/03/21 Page 10 of 21 Page ID
                                   #:77153




  1         CONFIDENTIAL PURSUANT TO THE PROTECTIVE ORDER
  2         Subject to and without waiving these objections, and without waiving
  3   Defendant’s right to amend or supplement his answers, Defendant responds as
  4   follows: Defendant has never received nor was ever promised any money or thing
  5   of value from NTG or anyone acting on behalf of NTG in exchange for
  6   Defendant’s promise to sponsor and support contrived litigation, including false
  7   testimony. The only times Defendant received any money directly from NTG was
  8   after it settled a dispute with Nature's Way Products, Inc. and MoneyGram on
  9   Defendant’s behalf. Defendant settled his dispute with Nature’s Way for $62,500.
 10   Defendant received $2,000 and the remainder was paid to Newport Trial Group.
 11   Defendant settled his dispute with MoneyGram for $15,000. Defendant does not
 12   remember the amount he received.
 13   //
 14   //
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                             9
            DEFENDANT SAM PFLEG’S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO
                        PLAINTIFF’S FIRST SET OF INTERROGATORIES

                           DECLARATION OF JOSHUA S. FURMAN                     EXHIBIT 96
Case 8:15-cv-02034-JVS-JCG Document 1127-15 Filed 05/03/21 Page 11 of 21 Page ID
                                   #:77154




   1   INTERROGATORY NO. 3:
   2         Identify each affidavit you have signed in connection with a court
   3   proceeding and identify each person who participated in drafting or preparing those
   4   affidavits. If someone other than you drafted any of the content, please identify that
   5   person, identify the precise content that person drafted, and explain whether all
   6   content in each affidavit you have signed is accurate and complete or, if not,
   7   explain which content is inaccurate or incomplete and precisely why you so
   8   conclude.
   9   RESPONSE TO INTERROGATORY NO. 3
  10         Defendant incorporates his General Objections as though specifically stated
  11   herein. Defendant further objects to the extent this Interrogatory is compound and
  12   complex. Defendant further objects on grounds this Interrogatory is overbroad to
  13   the extent it seeks information outside the scope of permissible discovery, which is
  14   limited to specific prior suits alleged in the Second Amended Complaint. See ECF
  15   No. 151-1 at 7:10–8:4 (transcript for May 9, 2016 Scheduling Conference) and
  16   ECF No. 155 (Court’s Order Clarifying Discovery). Pfleg v. Nature’s Way is the
  17   only lawsuit filed by Defendant that is identified in the Second Amended
  18   Complaint. Defendant will thus construe this Interrogatory to only seek
  19   information within the scope of permissible discovery as ordered by the Court. The
  20   Interrogatory is also vague and ambiguous as to the phrase “in connection with a
  21   court proceeding" and reasonably interprets the phrase to refer to all declarations
  22   filed in the Pfleg v. Nature’s Way lawsuit. Defendant further objects to the extent
  23   this Interrogatory seeks information obtainable from another source that is more
  24   convenient and/or publicly available, i.e. through the CM/ECF Docket. Defendant
  25   further objects to the extent this Interrogatory seeks privileged attorney-client
  26   communications and information protected by the attorney work product doctrine.
  27   Defendant further objects on grounds this Interrogatory is overbroad, and as such is
  28   unduly burdensome and harassing.
                                                10
             DEFENDANT SAM PFLEG’S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO
                         PLAINTIFF’S FIRST SET OF INTERROGATORIES

                             DECLARATION OF JOSHUA S. FURMAN                         EXHIBIT 96
Case 8:15-cv-02034-JVS-JCG Document 1127-15 Filed 05/03/21 Page 12 of 21 Page ID
                                   #:77155




  1         Subject to and without waiving these objections, and without waiving
  2   Defendant’s right to amend or supplement his answers, Defendant responds as
  3   follows:
  4         Defendant’s declaration regarding venue was filed in the Pfleg v. Nature’s
  5   Way lawsuit. The declaration was drafted by Defendant’s attorneys and is accurate.
  6   SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 3
  7         Defendant incorporates his General Objections as though specifically stated
  8   herein. Defendant further objects to the extent this Interrogatory is compound and
  9   complex. The Interrogatory is also vague and ambiguous as to the phrase “in
 10   connection with a court proceeding" and reasonably interprets the phrase to refer to
 11   all affidavits filed in the Pfleg v. Nature’s Way lawsuit. Defendant further objects
 12   to the extent this Interrogatory seeks information obtainable from another source
 13   that is more convenient and/or publicly available, i.e. through the CM/ECF Docket.
 14   Defendant further objects to the extent this Interrogatory seeks privileged attorney-
 15   client communications and information protected by the attorney work product
 16   doctrine. Defendant further objects on grounds this Interrogatory is overbroad, and
 17   as such is unduly burdensome and harassing.
 18         Subject to and without waiving these objections, and without waiving
 19   Defendant’s right to amend or supplement his answers, Defendant responds as
 20   follows:
 21         Defendant did not file an affidavit in the Pfleg v. Nature’s Way lawsuit.
 22   Defendant’s declaration regarding venue was filed in the Pfleg v. Nature’s Way
 23   lawsuit. The declaration was drafted by Defendant’s attorneys and is accurate.
 24
 25   INTERROGATORY NO. 9:
 26         Identify all interactions and communications you have had with the Newport
 27   Trial Group’s attorneys, employees, agents, or investigators (including Andrew
 28   Baslow) since January 1, 2010; and indicate the date and time (or approximate date
                                              11
            DEFENDANT SAM PFLEG’S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO
                        PLAINTIFF’S FIRST SET OF INTERROGATORIES

                            DECLARATION OF JOSHUA S. FURMAN                        EXHIBIT 96
Case 8:15-cv-02034-JVS-JCG Document 1127-15 Filed 05/03/21 Page 13 of 21 Page ID
                                   #:77156




   1   and time) of those interactions, how those interactions occurred (e.g., phone call,
   2   text message, email, personal meeting), all persons who participated, and the
   3   subject of those interactions and communications, and whether you retain any
   4   email, text message, or physical copy or recording of those interactions.
   5   RESPONSE TO INTERROGATORY NO. 9:
   6         Defendant incorporates his General Objections as though specifically stated
   7   herein. Defendant further objects on grounds this Interrogatory is compound and
   8   complex. Defendant further objects on grounds the definition of the term
   9   “communications” is woefully overbroad, vague and ambiguous. Defendant further
 10    objects on grounds this Interrogatory is overbroad to the extent it seeks information
 11    outside the scope of permissible discovery, which is limited to specific prior suits
 12    alleged in the Second Amended Complaint. See ECF No. 151-1 at 7:10–8:4
 13    (transcript for May 9, 2016 Scheduling Conference) and ECF No. 155 (Court’s
 14    Order Clarifying Discovery). Pfleg v. Nature’s Way is the only lawsuit filed by
 15    Defendant that is identified in the Second Amended Complaint. Defendant will
 16    thus construe this Interrogatory to only seek information within the scope of
 17    permissible discovery as ordered by the Court. Defendant further objects to the
 18    extent this Interrogatory seeks privileged attorney-client communications and
 19    information protected by the attorney work product doctrine. Defendant further
 20    objects on grounds this Interrogatory and seeks information that is not relevant to
 21    any issue in this case, nor reasonably calculated to lead to the discovery of
 22    admissible evidence. Defendant further objects on grounds this Interrogatory seeks
 23    information not relevant to any party's claim or defense, nor “proportional to the
 24    needs of the case, considering the resources, the importance of the discovery in
 25    resolving the issues, and whether the burden or expense of the proposed discovery
 26    outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). Defendant further objects
 27    on grounds this Interrogatory is overbroad as to time and should be limited to 2012
 28    because the Second Amended Complaint alleges that Defendant’s purported
                                               12
             DEFENDANT SAM PFLEG’S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO
                         PLAINTIFF’S FIRST SET OF INTERROGATORIES

                             DECLARATION OF JOSHUA S. FURMAN                        EXHIBIT 96
Case 8:15-cv-02034-JVS-JCG Document 1127-15 Filed 05/03/21 Page 14 of 21 Page ID
                                   #:77157




  1   conduct commenced in “early 2012” (see, e.g., ECF No. 92 at ¶ 175), that the Pfleg
  2   v. Nature's Way case was filed in March 16, 2012 (see ECF No. 92 at ¶ 186) and
  3   that “[i]n July 2012, Nature's Way entered into a confidential settlement
  4   agreement” with NTG and Pfleg (see ECF No. 92 at ¶ 199). Defendant further
  5   objects to the extent the interrogatory seeks specific information that Defendant
  6   does not recall and does not maintain records that would allow him to provide the
  7   specific information requested, and to the extent Defendant responds below, the
  8   information provided is based on Defendant’s present recollection.
  9         Subject to and without waiving these objections, and without waiving
 10   Defendant’s right to amend or supplement his answers, Defendant responds as
 11   follows:
 12         Defendant presently recalls having a number of phone calls with Andrew
 13   Baslow regarding the Pfleg v. Nature's Way action, but Defendant does not recall
 14   the specific dates of phone calls. Defendant may have communicated by text with
 15   Mr. Baslow. The content of those phone calls and/or text messages concerned legal
 16   advice, legal services and/or legal proceedings.
 17         Defendant has used email to communicate with Andrew Baslow regarding
 18   the Pfleg v. Nature's Way action. The content of those emails concerned legal
 19   advice, legal services and/or legal proceedings. The specific dates of the emails are
 20   identified in the Privilege Log, Exhibit A to Defendant Sam Pfleg’s Responses and
 21   Objections to Plaintiff’s First Set of Requests for Production.
 22   SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 9
 23         Defendant incorporates his General Objections as though specifically stated
 24   herein. Defendant further objects on grounds this Interrogatory is compound and
 25   complex. Defendant further objects on grounds the definition of the term
 26   “communications” is woefully overbroad, vague and ambiguous. Defendant further
 27   objects to the extent this Interrogatory seeks privileged attorney-client
 28   communications and information protected by the attorney work product doctrine.
                                               13
            DEFENDANT SAM PFLEG’S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO
                        PLAINTIFF’S FIRST SET OF INTERROGATORIES

                            DECLARATION OF JOSHUA S. FURMAN                        EXHIBIT 96
Case 8:15-cv-02034-JVS-JCG Document 1127-15 Filed 05/03/21 Page 15 of 21 Page ID
                                   #:77158




  1   Defendant further objects on grounds this Interrogatory and seeks information that
  2   is not relevant to any issue in this case, nor reasonably calculated to lead to the
  3   discovery of admissible evidence. Defendant further objects on grounds this
  4   Interrogatory seeks information not relevant to any party's claim or defense, nor
  5   “proportional to the needs of the case, considering the resources, the importance of
  6   the discovery in resolving the issues, and whether the burden or expense of the
  7   proposed discovery outweighs its likely benefit.”       Fed. R. Civ. P. 26(b)(1).
  8   Defendant further objects on grounds this Interrogatory is overbroad as to time and
  9   should be limited to 2012 because the Second Amended Complaint alleges that
 10   Defendant’s purported conduct commenced in “early 2012” (see, e.g., ECF No. 92
 11   at ¶ 175), that the Pfleg v. Nature's Way case was filed in March 16, 2012 (see
 12   ECF No. 92 at ¶ 186) and that “[i]n July 2012, Nature's Way entered into a
 13   confidential settlement agreement” with NTG and Pfleg (see ECF No. 92 at ¶
 14   199). Defendant further objects to the extent the interrogatory seeks specific
 15   information that Defendant does not recall and does not maintain records that
 16   would allow him to provide the specific information requested, and to the extent
 17   Defendant responds below, the information provided is based on Defendant’s
 18   present recollection.
 19         Subject to and without waiving these objections, and without waiving
 20   Defendant’s right to amend or supplement his answers, Defendant responds as
 21   follows:
 22         Defendant presently recalls having a number of phone calls with Andrew
 23   Baslow regarding the Pfleg v. Nature's Way action, but Defendant does not recall
 24   the specific dates of phone calls. Defendant may have communicated by text with
 25   Mr. Baslow. The content of those phone calls and/or text messages concerned legal
 26   advice, legal services and/or legal proceedings.
 27         Defendant has used email to communicate with Andrew Baslow regarding
 28   the Pfleg v. Nature's Way action. The content of those emails concerned legal
                                               14
            DEFENDANT SAM PFLEG’S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO
                        PLAINTIFF’S FIRST SET OF INTERROGATORIES

                              DECLARATION OF JOSHUA S. FURMAN                     EXHIBIT 96
Case 8:15-cv-02034-JVS-JCG Document 1127-15 Filed 05/03/21 Page 16 of 21 Page ID
                                   #:77159




   1   advice, legal services and/or legal proceedings. The specific dates of the emails are
   2   identified in a Privilege Log.
   3         Defendant has used email to communicate with Carla Wise regarding the
   4   Humira matter. The content of those emails concerned legal advice, legal services
   5   and/or legal proceedings. The specific dates of the emails are identified in a
   6   Privilege Log.
   7         Defendant has used email to communicate with Mandy Jung regarding the
   8   current matter. The content of those emails concerned legal advice, legal services
   9   and/or legal proceedings. The specific dates of the emails are identified in a
 10    Privilege Log.
 11
 12    INTERROGATORY NO. 11:
 13          Identify every person with whom you have spoken or corresponded
 14    concerning your participation in, or involvement with, your lawsuit from January
 15    1, 2011 through December 6, 2015, and indicate the approximate date of such
 16    correspondence, the time and location of such conversations (i.e., your location),
 17    and the general subject matter of same.
 18    RESPONSE TO INTERROGATORY NO. 11:
 19          Defendant incorporates his General Objections as though specifically stated
 20    herein. Defendant further objects on grounds this Interrogatory is compound and
 21    complex. Defendant further objects on grounds this Interrogatory is vague and
 22    ambiguous as to the phrases “concerning,” “participation in" and "involvement
 23    with" such that Defendant cannot formulate a meaningful response. Defendant
 24    further objects on grounds this Interrogatory seeks the content of privileged
 25    attorney-client communications and information protected by the attorney work
 26    product doctrine. Defendant further objects on grounds this Interrogatory seeks
 27    information that is not “proportional to the needs of the case, considering the
 28    resources, the importance of the discovery in resolving the issues, and whether the
                                                 15
             DEFENDANT SAM PFLEG’S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO
                         PLAINTIFF’S FIRST SET OF INTERROGATORIES

                              DECLARATION OF JOSHUA S. FURMAN                       EXHIBIT 96
Case 8:15-cv-02034-JVS-JCG Document 1127-15 Filed 05/03/21 Page 17 of 21 Page ID
                                   #:77160




  1   burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R.
  2   Civ. P. 26(b)(1). Defendant further objects on grounds this Interrogatory is
  3   overbroad as to time and should be limited to 2012 because the Second Amended
  4   Complaint alleges that Defendant’s purported conduct commenced in “early 2012”
  5   (see, e.g., ECF No. 92 at ¶ 175), that the Pfleg v. Nature's Way case was filed in
  6   March 16, 2012 (see ECF No. 92 at ¶ 186) and that “[i]n July 2012, Nature's Way
  7   entered into a confidential settlement agreement” with NTG and Pfleg (see ECF
  8   No. 92 at ¶ 199). Defendant further objects to the extent the Interrogatory seeks
  9   specific information that Defendant does not recall and does not maintain records
 10   that would allow him to provide the specific information requested. Defendant
 11   further objects on grounds this Interrogatory is duplicative of the information
 12   sought in Interrogatory No. 1.
 13    SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 11:
 14         Defendant incorporates his General Objections as though specifically stated
 15   herein. Defendant further objects on grounds this Interrogatory is compound and
 16   complex. Defendant further objects on grounds this Interrogatory is vague and
 17   ambiguous as to the phrases “concerning,” “participation in" and "involvement
 18   with" such that Defendant cannot formulate a meaningful response. Defendant
 19   further objects on grounds this Interrogatory seeks the content of privileged
 20   attorney-client communications and information protected by the attorney work
 21   product doctrine. Defendant further objects on grounds this Interrogatory seeks
 22   information that is not “proportional to the needs of the case, considering the
 23   resources, the importance of the discovery in resolving the issues, and whether the
 24   burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R.
 25   Civ. P. 26(b)(1). Defendant further objects on grounds this Interrogatory is
 26   overbroad as to time and should be limited to 2012 because the Second Amended
 27   Complaint alleges that Defendant’s purported conduct commenced in “early 2012”
 28   (see, e.g., ECF No. 92 at ¶ 175), that the Pfleg v. Nature's Way case was filed in
                                              16
            DEFENDANT SAM PFLEG’S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO
                        PLAINTIFF’S FIRST SET OF INTERROGATORIES

                            DECLARATION OF JOSHUA S. FURMAN                      EXHIBIT 96
Case 8:15-cv-02034-JVS-JCG Document 1127-15 Filed 05/03/21 Page 18 of 21 Page ID
                                   #:77161




   1   March 16, 2012 (see ECF No. 92 at ¶ 186) and that “[i]n July 2012, Nature's Way
   2   entered into a confidential settlement agreement” with NTG and Pfleg (see ECF
   3   No. 92 at ¶ 199). Defendant further objects to the extent the Interrogatory seeks
   4   specific information that Defendant does not recall and does not maintain records
   5   that would allow him to provide the specific information requested. Defendant
   6   further objects on grounds this Interrogatory is duplicative of the information
   7   sought in Interrogatory No. 1.
   8
   9
 10
       Dated: May 22, 2017                         FORD & DIULIO PC
 11
 12
                                                   By:__/s/ Eric V. Ta____________
 13                                                     Brendan M. Ford
                                                        Kristopher P. Diulio
 14                                                     Tyler E. Sanchez
                                                        Eric V. Ta
 15
 16                                         Attorneys for Plaintiffs Andrew Nilon,
                                            Giovanni Sandoval, Sam Schoonover,
 17                                         Matthew Dronkers, Taylor Demulder and
                                            Sam Pfleg
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                              17
             DEFENDANT SAM PFLEG’S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO
                         PLAINTIFF’S FIRST SET OF INTERROGATORIES

                             DECLARATION OF JOSHUA S. FURMAN                     EXHIBIT 96
Case 8:15-cv-02034-JVS-JCG Document 1127-15 Filed 05/03/21 Page 19 of 21 Page ID
                                   #:77162




   1                                    VERIFICATION
   2
   3         I, Sam Pfleg, declare as follows:

   4         I have read the foregoing document titled DEFENDANT SAM PFLEG’S

   5   SUPPLEMENTAL RESPONSES AND OBJECTIONS TO PLAINTIFF’S

   6   FIRST SET OF INTERROGATORIES and know its contents. I am informed

   7   and believe and on that ground allege that the matters stated in the foregoing

   8   document are true.

   9         I declare under penalty of perjury under the laws of the United States of

  10   America and the State of California that the foregoing is true and correct.

  11         Executed this May 22, 2017, at Chicago, Illinois.

  12
  13
  14                                                  Sam Pfleg

  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 18
             DEFENDANT SAM PFLEG’S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO
                         PLAINTIFF’S FIRST SET OF INTERROGATORIES

                            DECLARATION OF JOSHUA S. FURMAN                          EXHIBIT 96
Case 8:15-cv-02034-JVS-JCG Document 1127-15 Filed 05/03/21 Page 20 of 21 Page ID
                                   #:77163




  1
                                    PROOF OF SERVICE
  2
      STATE OF CALIFORNIA, COUNTY OF ORANGE
  3
              I am employed in the County of Orange, State of California, I am over the
  4   age of 18 and not a party to the within action; my business address is: 695 Town
      Center Drive, Suite 700, Costa Mesa, California 92626.
  5
              On May 22, 2017, I served the foregoing document described as:
  6   DEFENDANT SAM PFLEG’S SUPPLEMENTAL RESPONSES AND
      OBJECTIONS TO PLAINTIFF’S FIRST SET OF INTERROGATORIES on
  7
      all interested parties in this action by placing true copies thereof enclosed in a
  8   sealed envelope addressed as follows:
                                   SEE ATTACHED SERVICE LIST
  9
             I am “readily familiar” with this firm’s practice of collection and processing
 10
      correspondence for mailing. Under that practice, it is deposited with the United
 11   State Postal Service on the same day in the ordinary course of business. I am aware
      that on motion of parties served, service is presumed invalid if postal cancellation
 12
      date or postage meter date is more than one day after date of deposit for mailing in
 13   affidavit. [CCP §1013a]
 14   ☐      BY MAIL: I caused such envelopes with postage thereon fully prepaid, to
             be placed in the
 15          United States mail at Costa Mesa, California.
 16   ☐      BY PERSONAL SERVICE: I caused such envelope to be delivered by
             hand to the offices of the addressees as listed on the service list.
 17   ☐      BY OVERNIGHT MAIL: I arranged for such envelope to be delivered via
 18          Federal Express-Priority Overnight to the addressees as listed on the service
             list.
 19
      ☐      BY FACSIMILE: In addition to regular mail, I sent this document via
 20          facsimile to the numbers as listed on the following service list and pursuant
 21          to CCP §1013(e). Such transmissions were complete with no errors reported.
      ☒      BY ELECTRONIC SERVICE: Pursuant to CCP §1010.6(c)(2) and
 22          California Rules of Court, Rule 2.250, I also caused such documents to be
 23          served electronically at the e-mail addresses stated on the attached service
             list. Such e-mail transmissions were complete with no errors reported.
 24          I certify under penalty of perjury that the foregoing is true and correct, that
 25   the foregoing document(s), and all copies made from same, were printed on
      recycled paper.
 26          Executed on May 22, 2017 , at Costa Mesa, California.
 27                                                   /s/ Eric Ta
                                              Eric Ta
 28
                                               19
            DEFENDANT SAM PFLEG’S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO
                        PLAINTIFF’S FIRST SET OF INTERROGATORIES

                             DECLARATION OF JOSHUA S. FURMAN                        EXHIBIT 96
Case 8:15-cv-02034-JVS-JCG Document 1127-15 Filed 05/03/21 Page 21 of 21 Page ID
                                   #:77164




   1                                  SERVICE LIST

   2     NATURAL IMMUNOGENICS CORP. v NEWPORT TRIAL GROUP, et al.
   3                          Case No.: 8:15-cv-02034-JVS-JCG
   4
       Peter A Arhangelsky Eric J Awerbuch Joshua S Furman
   5   Emord and Associates PC
       3210 South Gilbert Road Suite 4
   6
       Chandler, AZ 85286
   7   602-388-8899
       Fax: 602-393-4361
   8
       Email: parhangelsky@emord.com
   9   Email: eawerbuch@emord.com
  10   Email: jfurman@emord.com

  11   Attorneys for Plaintiff Natural-Immunogenics Corp.
  12
  13   Daniel J Callahan Edward Susolik Michael S LeBoff
       Callahan and Blaine APLC
  14   3 Hutton Centre Drive 9th Floor
       Santa Ana, CA 92707
  15   714-241-4444
       Fax: 714-241-4445
  16   Email: daniel@callahan-law.com
  17   Email: esusolik@callahan-law.com
       Email: mleboff@callahan-law.com
  18
       Attorneys for Defendants Newport Trial Group, Scott J. Ferrell, Ryan M. Ferrell,
  19   Victoria C. Knowles; David Reid and Andrew Lee Baslow
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                             20
             DEFENDANT SAM PFLEG’S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO
                         PLAINTIFF’S FIRST SET OF INTERROGATORIES

                           DECLARATION OF JOSHUA S. FURMAN                     EXHIBIT 96
